EXHIBIT 10.5
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT. ANY TRANSFEREE OF
THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(ii) AND 13(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(ii) OF THIS NOTE.
 
Viggle Inc.
 
Secured Convertible Note
 
Issuance Date:  March 11, 2013
Original Principal Amount: U.S. $20,781,746.58



FOR VALUE RECEIVED, Viggle Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of Sillerman Investment Company, LLC or its
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to payment, conversion
or otherwise, the “Principal”) when due, whether upon the Maturity Date,
acceleration, payment or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon any Interest Date or acceleration, conversion, payment or otherwise
(in each case in accordance with the terms hereof). This Secured Convertible
Note (including all Secured Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) was issued pursuant to the Exchange Agreement
(as defined below). This Note and the rights and obligations evidenced hereby
and any security interests or other liens securing such obligations are
subordinate in the manner and to the extent set forth in the Subordination
Agreement to the indebtedness (including interest) owed by the Company to Bank
under the Deutsche Loan Agreement, and each party hereto irrevocably agrees to
be bound by the provisions of the Subordination Agreement. Certain capitalized
terms used herein are defined in Section 22.
 
1. PAYMENT.
 
(a) Payment at Maturity. On the Maturity Date (as defined below), the Company
shall pay to the Holder an amount in cash equal to all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest, provided that the Holder shall have the right to convert
this Note at any time prior to such payment in full in accordance with Section 3
below.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Prepayment Right. Upon three (3) Business Days’ prior written notice to the
Holder (each a “Prepayment Notice”), the Company may prepay all or any portion
of the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any. The amount elected by the
Company to be prepaid by the Company (each a “Prepayment Amount”) and the date
selected by the Company for such prepayment (each a “Prepayment Date”) shall be
set forth in the applicable Prepayment Notice. On the applicable Prepayment
Date, the Company shall pay to the Holder the sum of (i) the applicable
Prepayment Amount in cash plus (ii) if any portion of such Prepayment Amount
constitutes Principal (the “Principal Portion”), an amount equal to the product
of (1) the applicable Prepayment Premium (as defined below) multiplied by (2)
the applicable Principal Portion (the product of clauses (1) and (2) is referred
to herein as a “Prepayment Premium Amount”). Notwithstanding the foregoing, no
Prepayment Premium Amount shall be due with respect to any Prepayment Amount
that is paid from Qualified Public Offering Proceeds (as defined below). In the
event of the Company’s prepayment of any portion of this Note under this Section
1(b), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any premium due under this Section 1(b) is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty. If the Company elects
to make a prepayment pursuant to this Section 1(b), then it must simultaneously
take the same action with respect to all of the Other Notes (as defined in the
Exchange Agreement), and in no event shall the amount to be prepaid by the
Company under this Note with respect to any prepayment exceed the Maximum
Prepayment Amount (as defined below).
 
2. INTEREST. Interest on this Note shall commence accruing on the Issuance Date
shall accrue daily at the Interest Rate on the outstanding Principal amount from
time to time, shall not compound, shall be computed on the basis of a 360-day
year comprised of twelve 30-day months and shall be payable in arrears on each
six (6) month anniversary of the Issuance Date while this Note remains
outstanding (pro rated for partial periods) (each such six (6) month anniversary
of the Issuance Date while this Note remains outstanding is referred to herein
as an “Interest Date”), with the first Interest Date being September 11, 2013.
Interest shall be payable on each Interest Date (or such earlier date as
otherwise contemplated by the terms of this Note) to the record holder of this
Note in cash, shares of Common Stock or any combination of cash or shares of
Common Stock as elected by the Company in its sole discretion. If the Company
elects to pay all or any portion of Interest on any Interest Date in shares of
Common Stock, the Company shall deliver to the Holder (in accordance with the
delivery provisions set forth in Section 3(c)(i) below) on the applicable
Interest Date a number of shares of Common Stock equal to the quotient of (i)
the applicable amount of Interest elected to be paid by the Company on such
Interest Date in shares of Common Stock divided by (ii) the average of the
Closing Sale Prices of the Common Stock for the fifteen (15) Trading Days
immediately preceding such Interest Date. From and after the occurrence and
during the continuance of any Event of Default, the Interest Rate shall
automatically be increased to twelve percent (12%). In the event that such Event
of Default is subsequently cured, the automatic increase referred to in the
preceding sentence shall cease to be effective as of the date of such cure,
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.
 
 
2

--------------------------------------------------------------------------------

 
 
3. CONVERSION. This Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock (as defined below), on the terms and
conditions set forth in this Section 3.
 
(a) Conversion Right. At any time or times on or after the Issuance Date, the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.
 
(b) Conversion Rate.
 
(i) The number of shares of Common Stock issuable upon conversion of any
Conversion Amount pursuant to Section 3(a) shall be determined by dividing (x)
such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).
 
(1) “Conversion Amount” means the portion of the Principal to be converted or
otherwise with respect to which this determination is being made, plus all
accrued and unpaid Interest with respect to such portion of the Principal amount
and accrued and unpaid Late Charges with respect to such portion of such
Principal and such Interest.
 
(2) “Conversion Price” means, as of any Conversion Date or other date of
determination, $1.25, subject to adjustment as provided herein.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Mechanics of Conversion.
 
(i) Conversion Prior to Maturity Date. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
deliver (whether via facsimile, e-mail or otherwise), for receipt on or prior to
5:00 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. If required by Section 3(c)(ii), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 13(b)). On or
before the third (3rd) Trading Day following the date of receipt of a Conversion
Notice, the Company shall (1) provided that either a registration statement for
the resale by the Holder of the applicable shares of Common Stock issuable upon
such conversion of this Note is effective or such shares of Common Stock are
otherwise eligible for resale without restriction (including, without
limitation, volume limitations) pursuant to Rule 144 promulgated by the SEC (as
defined below) under the 1933 Act (as defined below) (“Rule 144”) and that the
Company’s transfer agent (the “Transfer Agent”) is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled, and to the extent such shares of Common Stock have not been registered
for resale by the Holder on an effective registration statement or are not
eligible for resale without restriction (including, without limitation, volume
limitations) pursuant to Rule 144, the certificate shall include a restrictive
legend in a form substantially similar to the restrictive legend on this Note.
If this Note is physically surrendered for conversion pursuant to Section
3(c)(ii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than seven (7) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 13(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.
 
(ii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes (as defined below) held by such
holders (the “Registered Notes”). The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes (including, without limitation,
the right to receive payments of Principal and Interest hereunder)
notwithstanding notice to the contrary. A Registered Note may be assigned,
transferred or sold in whole or in part only by registration of such assignment
or sale on the Register. Upon its receipt of a request to assign, transfer or
sell all or part of any Registered Note by the holder thereof, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 13. Notwithstanding anything to the contrary set
forth in this Section 3, following conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted (in which event this Note shall be
delivered to the Company following conversion thereof as contemplated by Section
3(c)(i)) or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges converted
and/or paid (as the case may be) and the dates of such conversions and/or
payments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company shall convert from each holder of
Notes electing to have Notes converted on such date a pro rata amount of such
holder’s portion of its Notes submitted for conversion based on the principal
amount of Notes submitted for conversion on such date by such holder relative to
the aggregate principal amount of all Notes submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 17.
 
4. RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:
 
(i) the Company’s failure to pay to the Holder any amount of Principal, Interest
or Late Charges when and as due under this Note only if such failure remains
uncured for a period of ten (10) Business Days after the occurrence thereof;
 
(ii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company and, if instituted against the Company by a third party, shall not be
dismissed within ninety (90) days of their initiation;
 
(iii) the commencement by the Company of a voluntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by it to the entry of a decree, order,
judgment or other similar document in respect of the Company in an involuntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, the taking of corporate action by the Company in furtherance of any
such action or the commencement by any Person of a UCC foreclosure sale of a
material portion of the Company’s assets or any other similar action under
federal, state or foreign law;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) other than as specifically set forth in another clause of this Section
4(a), any breach or failure in any material respect by the Company to comply
with any provision of this Note only if such breach or failure remains uncured
for a period of fifteen (15) Business Days after written notice thereof from the
Holder to the Company; or
 
(v) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.
 
(b) Notice of an Event of Default; Payment Right. Upon the occurrence of an
Event of Default, the Company shall within five (5) Business Days deliver
written notice thereof via facsimile or e-mail (an “Event of Default Notice”) to
the Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company to pay (only during the continuance of such Event of
Default) all or any portion of this Note by delivering written notice thereof
(the “Event of Default Payment Notice”) to the Company, which Event of Default
Payment Notice shall indicate the portion of this Note the Holder is electing to
the Company to pay (such elected amount so indicated plus all accrued and unpaid
Interest and Late Charges thereon is referred to herein as the “Required Payment
Amount”). The payment of the Required Payment Amount shall be made in accordance
with the provisions of Section 8. To the extent payments required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such payments shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4 until the Required Payment Amount is paid in full, the Required Payment Amount
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to the terms of this Note, provided that in the event that the Holder elects to
convert all or any portion of this Note on or after the date of the applicable
Event of Default Payment Notice and prior to payment of the applicable Required
Payment Amount, then the portion of this Note so converted shall be deducted
from the applicable Required Payment Amount.
 
 
6

--------------------------------------------------------------------------------

 
 
5. RIGHTS UPON A CHANGE OF CONTROL. No later than the third (3rd) Business Day
prior to the consummation of a Change of Control (as defined below) (or such
later date if such Change of Control has not been publicly announced prior to
such 3rd Business Day), the Company shall deliver written notice thereof via
facsimile or e-mail to the Holder (a “Change of Control Notice”). At any time
during the period beginning after the Holder’s receipt of a Change of Control
Notice and one (1) Business Day prior to the consummation of such Change of
Control, the Holder may require the Company to pay the entire amount of this
Note outstanding as of the consummation of such Change of Control by delivering
written notice thereof to the Company (a “Change of Control Payment Notice”). If
the Holder timely delivers a Change of Control Payment Notice, then the amount
to be paid to the Holder under this Section 5 in connection with such Change of
Control shall be equal to the sum of (i) the entire amount outstanding under
this Note as of the consummation of such Change of Control plus (ii) an amount
equal to the product of (1) the applicable Change of Control Premium (as defined
below) multiplied by (2) the principal amount of this Note outstanding as of the
consummation of such Change of Control (the product of clauses (1) and (2) is
referred to herein as the “Change of Control Premium Amount” and the sum of
clauses (i) and (ii) is referred to herein as the “Change of Control Payment
Amount”). The payment of the Change of Control Payment Amount shall be made in
accordance with the provisions of Section 8. To the extent payments required by
this Section 5 are deemed or determined by a court of competent jurisdiction to
be prepayments of this Note by the Company, such payments shall be deemed to be
voluntary prepayments. In the event of the Company’s payment of any portion of
this Note under this Section 5, the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any premium due under this
Section 5 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. Notwithstanding anything to the contrary in this Section 5, until the
Change of Control Payment Amount is paid in full, the Change of Control Payment
Amount (less the Change of Control Premium Amount) may be converted, in whole or
in part, by the Holder into Common Stock pursuant to the terms of this Note,
provided that in the event that the Holder elects to convert all or any portion
of this Note on or after the date of the applicable Change of Control Payment
Notice and prior to payment of the applicable Change of Control Payment Amount,
then the portion of this Note so converted shall be deducted from the applicable
Change of Control Payment Amount and the Change of Control Premium Amount shall
be re-calculated taking account of all such conversions.
 
6. ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF COMMON
STOCK. If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 6
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 6 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.
 
 
7

--------------------------------------------------------------------------------

 
 
7. RESERVATION OF AUTHORIZED SHARES.
 
(a) Reservation. The Company shall take all action reasonably necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding (the “Required Reserve Amount”).
The Required Reserve Amount shall be allocated pro rata among the holders of the
Notes based on the original principal amount of the Notes held by each holder on
the Issuance Date (the “Authorized Share Allocation”). In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
 
(b) Insufficient Authorized Shares. If, notwithstanding Section 7(a), at any
time while any of the Notes remain outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall promptly (but in no event
later than one hundred eighty (180) days after the occurrence of such Authorized
Share Failure) take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. In connection
therewith, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock.
 
8. COVENANTS. Until all of the Notes have been converted, repaid or otherwise
satisfied in accordance with their terms (unless otherwise consented to by the
Required Holders (as defined below)):
 
(a) Affiliate Transactions. The Company shall not make any loan or advance in
excess of $500,000 to any employee, officer, director or affiliate of the
Company, other than loans and advances (i) under the terms of an Approved Share
Plan (as defined below), (ii) in the ordinary course of business consistent with
past practice or (iii) to any of its Subsidiaries (as defined below).
 
(b) Guarantee of Indebtedness. The Company shall not guarantee any indebtedness
for borrowed money of any unrelated third party.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Incurrence of Indebtedness. The Company shall not incur any indebtedness for
borrowed money in excess of $5,000,000 in the aggregate, other than (i) the
indebtedness for borrowed money evidenced by this Note and the Other Notes, (ii)
indebtedness for borrowed money contemplated by a budget approved by the
Company’s board of directors prior to the Issuance Date and (iii) Permitted
Indebtedness (as defined below).
 
(d) Change in Nature of Business. The Company shall not change the principal
business of the Company or exit the line of business in which the Company is
engaged on the Issuance Date, other than (i) in connection with a Change of
Control or a merger, acquisition, consolidation or other business combination or
(ii) as determined by the Company’s board of directors in compliance with their
fiduciary duties.
 
(e) Restriction on Transfer of Material Technology and Intellectual Property
Assets. The Company shall not sell or assign any of its material technology or
intellectual property assets, other than (i) sales or assignments of such assets
in the ordinary course of business consistent with past practice, (ii) sales and
assignments of such assets that do not have a fair market value in excess of
$1,000,000 in the aggregate in any twelve (12) month period or (3) sales or
assignments of such assets in connection with a Change of Control. The Company
shall not grant an exclusive, worldwide and perpetual license with respect to
any of its material technology or intellectual property assets, other than (1)
such licenses of such assets that do not have a fair market value in excess of
$1,000,000 in the aggregate in any twelve (12) month period or (2) such a
license of such assets granted in connection with a Change of Control.
 
(f) Strategic Relationships. The Company shall not enter into any corporate
strategic relationship involving the payment, contribution or assignment by the
Company of its assets that have a fair market value of greater than $10,000,000
at the time the Company enters into such relationship (without implication or
admission that securities of the Company constitute assets of the Company, it
being understood and agreed that the issuance of securities of the Company in
connection with entering into such a relationship shall be governed by Section
4(i) of the Exchange Agreement and not this Section 8(f)).
 
(g) Liquidation, Dissolution and Winding Up. The Company shall not liquidate or
dissolve the Company or wind up the business of the Company, other than (i) in
connection with a Change of Control or a merger, acquisition, consolidation or
other business combination or (ii) as determined by the Company’s board of
directors in compliance with their fiduciary duties.
 
Notwithstanding anything contained in this Section 8 to the contrary, the
consent of the Required Holders shall not be required under Sections (a), (c),
(d), (e) and (f) of this Section 8 at any time after 75% of the original
principal amount of the Notes is no longer outstanding (whether through
conversions, repayments or other satisfaction in accordance with their terms).
 
 
9

--------------------------------------------------------------------------------

 
 
9. PAYMENT MECHANICS.
 
(a) Mechanics. The Company shall deliver the applicable Required Payment Amount
(subject to the reduction contemplated by the last sentence of Section 4(b)) to
the Holder in cash within five (5) Business Days after the Company’s receipt of
the Holder’s applicable Event of Default Payment Notice. The Company shall
deliver the applicable Change of Control Payment Amount (subject to the
reduction contemplated by the last sentence of Section 5) to the Holder in cash
within five (5) Business Days following the date of consummation of the
applicable Change of Control. In the event of a payment of less than all of the
Conversion Amount of this Note, if requested by Holder the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 13(d)) representing the outstanding Principal which has
not been paid. In the event that the Company does not pay the applicable
Required Payment Amount or Change of Control Payment Amount (as the case may be)
to the Holder within the time period required, at any time thereafter and until
the Company pays such unpaid Required Payment Amount or Change of Control
Payment Amount (as the case may be) in full, the Holder shall have the option,
in lieu of payment, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Required Payment Amount or Change
of Control Payment Amount (as the case may be) that was submitted for payment
and for which the applicable Required Payment Amount or Change of Control
Payment Amount (as the case may be) has not been paid. Upon the Company’s
receipt of such notice, (x) the applicable Event of Default Payment Notice or
Change of Control Payment Notice (as the case may be) shall be null and void
with respect to such Required Payment Amount or Change of Control Payment Amount
(as the case may be) and (y) the Company shall promptly return this Note to the
Holder.
 
(b) Payment to Other Holders. Upon the Company’s receipt of notice from any of
the holders of the Other Notes for payment as a result of an event or occurrence
substantially similar to the events or occurrences described in Sections 4(b) or
5 hereof (each, an “Other Payment Notice”), the Company shall immediately, but
no later than two (2) Business Days of its receipt thereof, forward to the
Holder by facsimile or e-mail a copy of such notice. If the Company receives an
Event of Default Payment Notice or a Change of Control Payment Notice (as the
case may be) and one or more Other Payment Notices, during the seven (7)
Business Day period beginning on and including the date which is three (3)
Business Days prior to the Company’s receipt of the Holder’s applicable Event of
Default Payment Notice or Change of Control Payment Notice (as the case may be)
and ending on and including the date which is three (3) Business Days after the
Company’s receipt of the Holder’s applicable Event of Default Payment Notice or
Change of Control Payment Notice (as the case may be) and the Company is unable
to pay all principal, interest and other amounts designated in such Event of
Default Payment Notice or Change of Control Payment Notice (as the case may be)
and such Other Payment Notices received during such seven (7) Business Day
period, then the Company shall pay a pro rata amount to each holder of the Notes
(including the Holder) based on the principal amount of the Notes submitted for
payment pursuant to such Event of Default Payment Notice or Change of Control
Payment Notice (as the case may be) and such Other Payment Notices received by
the Company during such seven (7) Business Day period.
 
 
10

--------------------------------------------------------------------------------

 
 
10. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.
 
11. AMENDING THE TERMS OF THIS NOTE. Provisions of this Note may be amended only
with the written consent of the Company and the Required Holders. Any amendment
effected in accordance with this Section 11 shall be binding upon the Holder and
the Company, provided that no such amendment shall be effective to the extent
that it (a) applies to less than all of the holders of Notes, (b) imposes any
material obligation or material liability on the Holder without the Holder’s
prior written consent (which may be granted or withheld in the Holder’s sole
discretion) or (c) applies retroactively.
 
12. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to compliance with applicable
securities laws.
 
13. REISSUANCE OF THIS NOTE.
 
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 13(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 13(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(ii) following conversion or payment
of any portion of this Note, the outstanding Principal represented by this Note
may be less than the Principal stated on the face of this Note.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(d))
representing the outstanding Principal.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note (in accordance with Section 13(d) and in principal amounts of at
least $5,000,000) representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.
 
(d) Issuance of New Note. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 13(a) or Section 13(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Note
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Note),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
 
14. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable and documented costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements.
 
15. CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.
 
16. FAILURE OR INDULGENCE NOT WAIVER; WAIVERS. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party,
provided that the Required Holders (in a writing signed by all of the Required
Holders) may waive any provision of this Note, and any waiver of any provision
of this Agreement made in conformity with the provisions of this Section 16
shall be binding on the Holder, provided that no such waiver shall be effective
to the extent that it (a) applies to less than all the holders of all Notes
(unless a party gives a waiver as to itself only) or (b) imposes any obligation
or liability on any the holder of any of the Notes without such holder’s prior
written consent (which may be granted or withheld in such holder’s sole
discretion).
 
 
12

--------------------------------------------------------------------------------

 
 
17. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price or the arithmetic calculation of the Conversion Rate, the
Company or the Holder (as the case may be) shall submit the disputed
determination or arithmetic calculation (as the case may be) via facsimile or
e-mail (i) within two (2) Business Days after receipt of the applicable notice
giving rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Company or
the Holder (as the case may be) learned of the circumstances giving rise to such
dispute. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Holder (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile or e-mail (a) the disputed
determination of the Conversion Price to an independent, reputable investment
bank selected by the Company or (b) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent, outside accountant. The Company
shall cause the investment bank or the accountant (as the case may be) to
perform the determinations or calculations (as the case may be) and notify the
Company and the Holder of the results no later than ten (10) Business Days from
the time it receives such disputed determinations or calculations (as the case
may be). Such investment bank’s or accountant’s determination or calculation (as
the case may be) shall be binding upon all parties absent manifest error, and
the fees and expenses of such investment bank or such accountant (as the case
may be) shall be borne equally by the Company and the Holder.
 
18. NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Exchange Agreement. The Company will give written notice to the
Holder at least five (5) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock or (B) for determining rights to vote with respect to any
dissolution or liquidation.
 
(b) Currency.  All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Payments. Whenever any payment is to be made by the Company to any Person
pursuant to this Note, unless otherwise expressly set forth herein, such payment
shall be made in lawful money of the United States of America by a check drawn
on the account of the Company and sent via overnight courier service to such
Person at such address as previously provided to the Company in writing (which
address, in the case of each of the Buyers (as defined in the Exchange
Agreement), shall initially be as set forth on the Schedule of Buyers attached
to the Exchange Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under this Note which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of five percent (5%) per annum from
the date such amount was due until the same is paid in full (“Late Charge”).
 
19. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
20. WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.
 
21. GOVERNING LAW.  This Note shall be construed and enforced in accor­dance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note. Nothing contained herein (i) shall be deemed
or operate to preclude the Holder from bringing suit or taking other legal
action against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder or to enforce a judgment or other court ruling in
favor of the Holder or (ii) shall limit, or shall be deemed or construed to
limit, any provision of Section 17. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
14

--------------------------------------------------------------------------------

 
 
22. CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:
 
(a) “1933 Act” means Securities Act of 1933, as amended.
 
(b) “Approved Share Plan” means any plan which has been approved by the
Company’s board of directors pursuant to which shares of Common Stock, options
to purchase shares of Common Stock, RSUs, stock appreciation rights and the like
may be issued to any employee, officer, director or consultant.
 
(c) “Bank” means Deutsche Bank Trust Company Americas.
 
(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(e) “Change of Control” means (i) a sale of all or substantially all of the
assets of the Company or (ii) the issuance by the Company of Common Stock that
results in any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) becoming the “beneficial owner” (as defined in Rule
13d-3 promulgated under the 1934 Act) of a majority of the aggregate ordinary
voting power represented by issued and outstanding Common Stock (other than as a
result of, or in connection with, any merger, acquisition, consolidation or
other business combination in which the Company is the surviving entity
following the consummation thereof).
 
(f) “Change of Control Premium” means, with respect to a particular Change of
Control, (as applicable) (i) 8% if the date of consummation of such Change of
Control occurs prior to the one (1) year anniversary of the Issuance Date; (ii)
6% if the date of consummation of such Change of Control occurs on or after the
one (1) year anniversary of the Issuance Date and prior to the two (2) year
anniversary of the Issuance Date; (iii) 4% if the date of consummation of such
Change of Control occurs on or after the two (2) year anniversary of the
Issuance Date and prior to or on the date that is two (2) years and six (6)
months after the Issuance Date;  and (iv) 0% if the date of consummation of such
Change of Control occurs on or after the date that is two (2) years and six (6)
months after  the Issuance Date.
 
 
15

--------------------------------------------------------------------------------

 
 
(g) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing trade price then the last trade price of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing does not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price is reported
for such security by Bloomberg, the average of the ask prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Sale Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 17, with
the term “fair market value” being substituted for the term “Conversion Price.”
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.
 
(h) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
 
(i) “Convertible Securities” means any capital stock, note, debenture or other
security of the Company or any of its Subsidiaries that is directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other equity
security of the Company (including, without limitation, Common Stock) or any of
its Subsidiaries.
 
(j) “Deutsche Loan Agreement” means that certain Term Loan Agreement Note dated
as of the date hereof by and among the Company and Bank, as amended, restated,
modified and/or supplemented from time to time.
 
(k) “Exchange Agreement” means that certain securities purchase agreement, dated
as of the date hereof, by and among the Company and the other parties thereto,
as may be amended from time to time.
 
(l) “Interest Rate” means eight percent (8%) per annum, as may be adjusted from
time to time in accordance with Section 2.
 
(m) “Maturity Date” shall mean March 11, 2016.
 
 
16

--------------------------------------------------------------------------------

 
 
(n) “Maximum Prepayment Amount” means, with respect to a particular prepayment
of this Note under Section 1(b) and a simultaneous prepayment under all Other
Notes, an amount in cash equal to the product of (1) the aggregate amount to be
prepaid simultaneously by the Company under all Notes pursuant to Section 1(b)
thereof multiplied by (2) the quotient of (I) the sum of (A) the Principal of
this Note outstanding as of the date of the applicable prepayment, (B) the
amount of any accrued and unpaid Interest on this Note through the date of the
applicable prepayment and (C) the amount of any accrued and unpaid Late Charges
on such Principal and such Interest specified in clauses (A) and (B) through the
date of the applicable prepayment divided by (II) the sum of (X) the principal
amount of all Notes outstanding as of the date of the applicable prepayment,
(Y) the amount of any accrued and unpaid Interest on all Notes through the date
of the applicable prepayment and (Z) the amount of any accrued and unpaid Late
Charges on such principal and such Interest specified in clauses (X) and (Y)
through the date of the applicable prepayment.
 
(o) “Notes” means, collectively, this Note and the Other Notes.
 
(p) “Permitted Indebtedness” means any of: (i) indebtedness for borrowed money
that is made expressly subordinate in right of payment to the indebtedness for
borrowed money evidenced by the Notes, as reflected in a written agreement
reasonably acceptable to the Holder acting in good faith, (ii) the indebtedness
under the Deutsche Loan Agreement, (iii) the Sillerman Note, or (iv)
Indebtedness for borrowed money from a third party substantially on the terms of
the Sillerman Note which Indebtedness which, in the case of this subsection (iv)
reduces the amount of the Sillerman Note.
 
(q) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.
 
(r) “Principal Market” means the OTCQB.
 
(s) “Prepayment Premium” means, with respect to a particular Prepayment Date,
(as applicable) (i) 8% if such Prepayment Date occurs prior to the one (1) year
anniversary of the Issuance Date; (ii) 6% if such Prepayment Date occurs on or
after the one (1) year anniversary of the Issuance Date and prior to the two (2)
year anniversary of the Issuance Date; (iii) 4% if such Prepayment Date occurs
on or after the two (2) year anniversary of the Issuance Date and prior to or on
the date that is two (2) years and six (6) months after the Issuance Date; and
(iv) 0% if such Prepayment Date occurs on or after the date that is two (2)
years and six (6) months after the Issuance Date.
 
 
17

--------------------------------------------------------------------------------

 
 
(t) “Proceeds” means, with respect to a particular Qualified Public Offering,
the gross amount of cash received directly or indirectly by the Company with
respect to such Qualified Public Offering less all costs and expenses incurred
by the Company in connection with such Qualified Public Offering. Any dispute as
to the arithmetic calculation of Proceeds shall be resolved pursuant to Section
17 above, with the term “Proceeds” being substituted for the term “Conversion
Rate.”
 
(u) “Qualified Public Offering” means a Subsequent Placement (as defined below)
(i) that was effected pursuant to a registration statement filed by the Company
with the SEC and (ii) in which the per share offering price is greater than or
equal to (or, if the primary security issued in such Subsequent Placement is a
Convertible Security, is deemed to be greater than or equal to) $1.25 per share
(adjusted for any stock dividend, stock split, stock combination or other
similar transaction).
 
(v) “Qualified Public Offering Proceeds” means, with respect to a particular
Qualified Public Offering, an amount equal to 33% of the Proceeds from such
Qualified Public Offering.
 
(w) “Required Holders” means, as of the applicable time of determination,
holders of Notes who then hold in the aggregate a majority of the aggregate
principal amount of all Notes outstanding as of such time of determination.
 
(x) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
 
(y) “Sillerman Note” means that certain Amended and Restated Line of Credit Grid
Promissory Note, dated as of the date hereof, by and among the Company and
Sillerman Investment Company II, LLC in the original principal amount of
$25,000,000.
 
(z) “Subordination Agreement” means that certain Subordination Agreement, dated
as of the date hereof, by and among Bank, the Company, the Holder, Sillerman
Investment Company II, LLC and Robert F.X. Sillerman, in his individual capacity
and as collateral agent for the holders of notes described therein, as amended,
restated, modified and/or supplemented from time to time.
 
 
18

--------------------------------------------------------------------------------

 
 
(aa) “Subsequent Placement” means the issuance or sale by the Company of any
equity security of the Company, any Convertible Securities or any preferred
stock of the Company.
 
(bb) “Subsidiary” means any Person in which the Company, directly or indirectly,
owns a majority of the outstanding capital stock or holds a majority of the
equity or similar interest of such Person, and all of the foregoing,
collectively, “Subsidiaries.”
 
(cc) “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.
 
(dd) “Voting Stock” of the Company means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).
 
23. MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.
 
24. SECURITY. Subject to the terms of the Subordination Agreement, this Note and
the Other Notes are secured to the extent, and in the manner, set forth in the
Security Documents (as defined in the Exchange Agreement).
 
[signature page follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 

 
Viggle Inc.
         
 
By:
/s/        Name        Title   


 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
VIGGLE INC.
 
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Viggle Inc. (the “Company”). In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of Common Stock (as defined in the
Note) as of the date specified below.
 
Date of Conversion:
 

Aggregate Conversion Amount to be converted:
 

Number of shares of Common Stock to be issued:
 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:
         

Facsimile Number:
 

Holder:
 

By:
 

Title:
 

Dated:
 

Account Number:
 

  (if electronic book entry transfer)
 

Transaction Code Number:
 

  (if electronic book entry transfer)
 





 
21


--------------------------------------------------------------------------------